Citation Nr: 1828131	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  15-04 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for dermatitis (skin condition).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2014 rating decision of the Anchorage, Alaska, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2015.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, an August 2014 letter to the Veteran reflects that not all of the Veteran's service treatment records (STRs) were able to be obtained by the VA.  The Board is mindful that, in a case such as this, where some STRs are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

VA medical treatment records note a previous history of herpes on the Veteran's face.  At the Veteran's September 2015 VA video conference Board hearing, he stated that he experienced dermatitis or eczema on his face while in service.  He noted that he was told not to shave and given cream for his condition.  He noted that he now experienced flare ups twice a year.  He also noted experiencing a skin condition on his arms.  The Veteran stated that he had been treated by a doctor through Providence Hospital and had been prescribed pills for his condition.  
A review of medical records reflects that the private treatment records have not been associated with the Veteran's claims file.  On remand, the RO should make an attempt to obtain treatment records from any private provider who has treated the Veteran for his claimed condition, after securing any necessary authorizations from the Veteran.  All outstanding VA medical records should also be obtained.

Next, the Board notes that the Veteran has not been afforded a VA examination to determine whether the claimed skin condition disability is related to his active duty service.  If the obtained medical records show an impression and/or diagnosis of a skin condition during the pendency of the appeal, a VA examination is necessary to decide this claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify for all private health care providers, to include private examiners at Providence Hospital, treating his remanded skin condition claim.  He is asked to provide, or authorize VA to obtain, any and all treatment records pertaining to the disability.  All efforts to obtain the identified records must be fully documented in the claims file.

Additionally, obtain relevant VA treatment records since May 2014.  If no relevant records exist, the claims file should be annotated to reflect such.

2.  If, and only if, the evidence noted above reflects an impression and/or diagnosis of a skin condition during the pendency of the appeal, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of the claimed skin condition disability.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed skin condition had its clinical onset during active service or is related to any in-service disease, event, or injury.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Finally, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

